                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

KENDALL PETERS and SHARON                  )
DANNEN-PETERS,                             )
                                           )
            Plaintiffs,                    )
                                           )
      v.                                   )   CASE NO. 1:19-CV-182- WKW
                                           )             [WO]
LIBERTY BELL MOVING GROUP                  )
and DIRECT VAN LINE SERVICES,              )
INC.,                                      )
                                           )
            Defendants.                    )

                  MEMORANDUM OPINION AND ORDER

      Before the court is Plaintiffs’ motion to remand. (Doc. # 6.) Plaintiffs argue

that this action should be remanded to state court because this court lacks subject

matter jurisdiction. For the reasons below, the motion is due to be denied.

                               I. BACKGROUND

      In March 2018, Plaintiffs contracted with Defendants Liberty Bell Moving

Group and Direct Van Lines to move Plaintiffs’ belongings from Fairfax, Virginia,

to Coffee County, Alabama. Plaintiffs claim damages of $35,000 for property lost

and damaged during the move. Plaintiffs initially filed this action on February 5,

2019, in the Circuit Court of Coffee County, Alabama.

      Defendants removed the case to this court on March 13, 2019. (Doc. # 1.) On

April 11, 2019, Plaintiffs moved to remand, claiming that the removal was improper
because Plaintiffs’ claim neither exceeds the $75,000 required for diversity

jurisdiction nor arises under a federal law. (Doc. # 6.) On April 26, 2019,

Defendants filed a response to the motion to remand, arguing that “the Carmack

Amendment preempts Plaintiffs’ state law claims and provide[s] a proper basis for

removing this matter to federal court.” (Doc. # 12.)

                              II. LEGAL STANDARD

      Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994); Burns v. Windsor Ins. Co., 31 F.3d 1092,

1095 (11th Cir. 1994). Accordingly, they only have the power to hear cases over

which the Constitution or Congress has given them authority. See Kokkonen, 511

U.S. at 377. Congress has empowered federal courts to hear cases removed by a

defendant from state to federal court if the plaintiff could have brought the claims in

federal court originally. See 28 U.S.C. § 1441(a); Caterpillar, Inc. v. Williams, 482

U.S. 386, 392 (1987). Federal courts may exercise diversity jurisdiction over civil

actions where the amount in controversy exceeds $75,000 and the action is between

citizens of different states. 28 U.S.C. § 1332(a)(1). For a claim to arise under federal

law, the allegations in the plaintiffs’ complaint must establish that “federal law

creates the cause of action asserted” or that the plaintiffs’ right to relief necessarily

depends upon the resolution of a substantial question of federal law. Gunn v. Minton,

568 U.S. 251, 257 (2013). If “a federal court determines that it is without subject


                                           2
matter jurisdiction, [it] is powerless to continue” over a removed case and must

remand the action to state court. Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d

405, 410 (11th Cir. 1999); see 28 U.S.C. § 1447(c).

      The removing defendant bears the burden of establishing that the federal court

has jurisdiction. See Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996). And

although the Eleventh Circuit favors remand where federal jurisdiction is not

absolutely clear, see Burns, 31 F.3d at 1095, “federal courts have a strict duty to

exercise the jurisdiction that is conferred upon them by Congress.” Quackenbush v.

Allstate Ins. Co., 517 U.S. 706, 716 (1996).

                                 III. ANALYSIS

      Plaintiffs’ state law claim for breach of contract is completely preempted by

the Carmack Amendment. 49 U.S.C. § 14706. The Carmack Amendment creates a

uniform rule for carrier liability when goods are shipped in interstate commerce.

Smith v. UPS, 296 F.3d 1244, 1246 (11th Cir. 2002) (citing N.Y., New Haven, &

Hartford R.R. Co. v. Nothnagle, 346 U.S. 128, 131 (1953)). Plaintiffs argue that

there is no federal jurisdiction over this action because of the “well-pleaded

complaint rule, which provides that federal jurisdiction exists only when a federal

question is present on the face of the plaintiff’s properly pleaded complaint.” (Doc.

# 7, at 2.) But another judge on this court has ruled that the Carmack Amendment,

through the “complete pre-emption doctrine,” provides federal question jurisdiction


                                         3
over a state law claim for loss and damage caused by an out-of-state moving

company:

      Defendants failed to deliver some of [the plaintiff’s] household items
      and . . . of those items that were delivered, some were damaged, with
      an ad damnum of more than $10,000. These alleged failures by the
      Defendants in transporting the household items from [another state] to
      Alabama relate to loss or damages to goods arising from the interstate
      transportation of those goods by a common carrier. Because Congress
      intended the Carmack Amendment to act as the exclusive cause of
      action for such claims, [the plaintiff’s] claim is completely preempted
      by the Carmack Amendment. Thus, this court has federal-question
      jurisdiction, and the case was properly removed to this court.

Morris v. Mayflower Transit, LLC, 18 F. Supp. 3d 1342, 1345 (M.D. Ala. 2014)

(cleaned up).    Although the Eleventh Circuit has not applied the Carmack

Amendment to the precise type of claim in this action, Morris thoroughly analyzes

relevant Supreme Court precedent and correctly applies the analyses of the Fifth and

Ninth Circuits. See id. (citing Hoskins v. Bekins Van Lines, 343 F.3d 769, 771 (5th

Cir. 2003); Hall v. N. Am. Van Lines, Inc., 476 F.3d 683, 688-89 (9th Cir. 2007)).

Here, as in Morris, the amount in controversy exceeds the $10,000 jurisdictional

requirement in Carmack Amendment cases. See 28 U.S.C. § 1445(b). Therefore,

the Carmack Amendment applies to this action.

                               IV. CONCLUSION

      For the reasons above, it is ORDERED that Plaintiffs’ motion to remand (Doc.

# 6) is DENIED. It is further ORDERED that Plaintiffs shall file a response to



                                         4
Defendant Liberty Bell Moving Group’s motion to dismiss (Doc. # 2) on or before

July 31, 2019.

      DONE this 23rd day of July, 2019.

                                        /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE




                                      5
